Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Response to Amendment
Applicant's amendments filed on 08/12/2022 have been entered. Claims 1-30 are currently under examination on the merits. 
Any rejections and/or objections made in the previous Office action and not repeated below are hereby withdrawn.

Claim objection
Claims 1, 17 and 29 are objected to because of the following informalities: The chemical formulae recited in these claims are not clear. Appropriate correction is required.

Allowable Subject Matter
Claims 1-22 will be allowable over prior art of record if rewritten to overcome objections as set forth above. The closest prior arts are Heebner et al “Programmable bean spatial shaping system for NIF, SPIE Photonics West, 2011, of record” and Marshall et al “Laser damage resistant photoalignment layers for high peak power liquid crystal device applications, Proc. Of SPIE V7050, of record).  Heebner discloses a beam shaping system comprising an optically addressable light valves reading upon beam shaper which contains liquid crystals. Marshall discloses a liquid crystal laser control device by applying a photoalignment layer having excellent laser-damage resistance. However, the prior arts fail to disclose, teach or fairly suggest a beam shaping system having a photoswitchable alignment layer comprising the materials as listed and an optical writing and erasing sub-system to write, erase and rewrite a plurality of optical patterns in the photoswitchable alignment layer.  
Claims 23-28 and 30 are allowable over prior art of record. The closest prior is DeMuth et al (US 2017/0219855, of record). DeMuth discloses a laser additive manufacturing system comprising a laser beam source (Fig 1. Item 110) and a beam shaping system comprising liquid crystals  (Fig 1, item 112, claim 4). However, the prior art fails to disclose, teach or fairly suggest a beam shaping system comprising a photoswitchable alignment layer and an optical writing and erasing sub-system to repeatedly write and erase a plurality of optical patterns in the photoswitchable alignment layer to cause a localized change in the alignment of liquid crystals.  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RUIYUN ZHANG whose telephone number is (571)270-7934.  The examiner can normally be reached on 8:00-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arron Austin can be reached on 571-272-8935.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/RUIYUN ZHANG/Primary Examiner, Art Unit 1782